THIS is a companion case to No. 12,219, the Board of County Commissioners of Routt County against this defendant in error, this day decided. The facts and issues are identical, save that the principal amount of the tax here is $1658.84. The causes were consolidated for trial below and were argued together here. For the reasons given in the opinion in No. 12,219, the judgment in the instant case is reversed and the cause remanded with *Page 22 
directions to enter judgment for plaintiff in error in conformity with said opinion.
MR. CHIEF JUSTICE WHITFORD and MR. JUSTICE CAMPBELL not participating.
MR. JUSTICE ADAMS sitting as Chief Justice.